




EXHIBIT 10.38




AVALON MICROELECTRONICS INC.
Amended and Restated Stock Option Plan
December 10, 2010
WHEREAS the Corporation created and implemented a Stock Option Plan dated August
28, 2006 which was amended and restated in October 2010 (collectively, the “Old
Plan”);
AND WHEREAS the purpose of this Amended and Restated Stock Option Plan is to
give effect to an exchange of each unvested option held by a Participant to
acquire Class C or Class D shares of the Corporation under the Old Plan ("Old
Option") whereby, immediately upon the completion of the transactions
contemplated by that certain agreement under which all of the issued and
outstanding shares in the capital of the Corporation were sold to Altera Canada,
an indirect wholly-owned subsidiary of Altera  (the “Purchase Agreement”), each
Old Option of such Participant is exchanged for an Option (as defined below) and
no other consideration; 
AND WHEREAS, for each such Participant, the fair market value of the Shares
subject to an Option, less the Exercise Price for such Option, is intended to be
equal to the fair market value of the Class C shares of the Corporation subject
to the Old Option, less the exercise price for such shares under the
Old Option; 
 
NOW THEREFORE, the Old Plan is hereby amended as follows, with effect
immediately after the completion of the transactions contemplated by the
Purchase Agreement.






1
Table of Contents



2
Definitions

3
Establishment of this Plan    

3.1
Purpose    

3.2
No Employment Rights    

3.3
No Other Rights    

4
Grant of Option    

4.1
Grant    

4.2
Limitations on Grant    





--------------------------------------------------------------------------------




4.3
Exercise Price    

4.4
No Payment on Grant    

4.5
Options Record    

4.6
Changes in Shares    

5
Exercise of Options    

6
Vesting of Options    

7
Death or Long-Term Disability of Participant    

8
Termination of Employment other than For Cause    

9
Termination of Employment for Cause    

10
Order of Exercise    

11
Termination of Option    

11.1
Expiration of Exercise Period    

11.2
Bankrupt Participant    

12
General    

12.1
Delivery of Shares    

12.2
Consents    

12.3
Option Not Transferable    

12.4
Administration    

12.5
Incapacity    

12.6
Amendment and Termination    

12.7
Approvals    

12.8
No Fractional Shares    

12.9
Withholding    



2
Definitions

1.In this Plan, unless the context otherwise requires, the following terms have
the meanings indicated:
“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by, or is under direct or indirect common
control with, such Person, and includes any Person in like relation to an
Affiliate. A Person shall be deemed to “control” another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise; and the term “controlled” shall
have a similar meaning.
“Altera” means Altera Corporation, its successors and assigns.
“Altera Canada” means Altera Canada Co., an indirect wholly owned subsidiary of
Altera.
“Articles” means the Articles of Incorporation of the Corporation as amended
from time to time.
“Board” means the board of directors of the Corporation.




--------------------------------------------------------------------------------




“Cause” shall include but not be limited to the following acts, which, in the
reasonable judgment of Altera, an Employee has been found to have engaged in:
(i) the Employee committed a fraud, theft, embezzlement or another similar act
against the Corporation or any of its Affiliates; (ii) the Employee breached a
material term of their employment agreement with the Corporation, if applicable;
(iii) the Employee was prosecuted for having committed a serious indictable
offence or engaged in other conduct that is materially detrimental or
embarrassing to the Corporation or any of its Affiliates; (iv) the Employee
compromised any trade secret or violated his or her confidentiality obligations
to the Corporation or any of its Affiliates; (v) the Employee breached any
non-competition or non-solicitation agreement with the Corporation or any of its
Affiliates; or (vi) the Employee engaged in any grossly  negligent act or
willful misconduct in the scope of his or her duties for the Corporation or any
of its Affiliates.
“Corporation” means Avalon Microelectronics Inc., its successors and assigns,
and any reference in this Plan to action by the Corporation means action by or
under the authority of the Board or any person or committee that has been
designated for that purpose by the Corporation, subject to the overriding rights
of Altera Canada under any unanimous shareholder declaration pursuant to which
it assumes the responsibilities of the Board.
“Date of Grant” means the date a Participant is granted an Option to purchase
Shares as set out in the Options Record.
“Employee” means a person in the full-time or part-time employment of the
Corporation and Employees means more than one Employee.
“Exchange” means the NASDAQ Stock Exchange or any other stock exchange upon
which the Shares may be listed and posted for trading.
“Exercise Price” means the price per Share payable on the exercise of an Option
as set out in the Options Record for such Option.
“Option” means a right to subscribe for one or more Shares pursuant to this
Plan.
“Options Record” means the record of Options granted under this Plan, including
the number, vesting terms and strike prices thereof, attached hereto as Schedule
“A”.
“Options Record Excerpt” means the Options Record excerpted to only contain
details of the Options held by a particular Participant.
“Original Grant Date” means the original date of grant under the Old Plan set
out in the Options Record for options exercisable into shares in the capital of
the Corporation granted to such Participant, such options having been disposed
of in connection with the completion of the transactions contemplated in the
Purchase Agreement in exchange for Options under this Plan.
“Outstanding Issue” means Shares that are available to be, but have not yet
been, issued by Altera pursuant to Options granted by the Corporation.
“Participant” means an Employee who has been granted an Option.
“Person” is to be broadly interpreted and includes an individual, a corporation,
a partnership, a trust, an unincorporated organization, a governmental
authority, and the executors, administrators or other legal representatives of
an individual in such capacity.




--------------------------------------------------------------------------------




“Plan” means this stock option plan, including the Options Record, as amended
and restated from time to time.
“Prescribed Period” means the prescribed period set out in the notice provided
for in Section 5.5 of this Plan, which shall not be Less than 15 days from the
date of such notice.
“Shares” means common shares in the capital of Altera, and includes any shares
of Altera into which such shares may be converted, reclassified, redesignated,
subdivided, consolidated or otherwise changed.
“Vesting Period” means the period(s) referred to in the Options Record that
determines when the Participant may exercise Options to subscribe for and
purchase Shares.


3
Establishment of this Plan

1.Purpose
The purpose of this Plan is to advance the interests of the Corporation by
providing Participants with (a) a financial incentive for the continued
improvement of the performance of the Corporation and its Affiliates and (b)
encouragement to continue employment with the Corporation or its Affiliates.
2.No Employment Rights
Participation in this Plan does not give any Participant the right to continue
as an Employee, or any right or interest in Options or Shares, except to Options
or Shares as specifically provided in this Plan as reflected in the Options
Record. Nothing in this Plan or in any Option shall be deemed, interpreted or
construed to constitute an agreement, or an expression of intent, on the part of
the Corporation or any of its Affiliates, to extend the employment of any
Participant beyond the time at which such Participant would normally be required
to retire in accordance with any applicable employment agreement or retirement
plan or policy of the Corporation or any of its Affiliates then in effect.
3.No Other Rights
No Participant shall have any of the rights of a shareholder of Altera with
respect to any Shares subject to an Option until such Shares have been issued to
him or her upon the due exercise of the Option in accordance with the terms of
this Plan, including those of the Options Record, and full payment therefor has
been made by him or her to Altera.
4
Grant of Option

1.Grant
Subject to the provisions of this Plan, the Corporation may, from time to time
in its discretion, determine those Employees to whom Options are to be granted,
the number and type of Shares which may be purchased pursuant to such Options,
the time or times when such Options shall vest and become exercisable, as well
as, if applicable, the conditions that must be met for such vesting to take
place, the duration of the exercise period and conditions applicable with
respect to the exercise of such Options. A Participant may be granted additional
Options under this Plan if the Corporation shall so determine in its absolute
discretion.
2.Limitations on Grant
For so long as the Shares are listed and posted for trading on the Exchange, and
unless otherwise approved by holders of the majority of voting shares of Altera,
the following limitations on




--------------------------------------------------------------------------------




the number of Shares for issuance apply:
the number of Shares that may be reserved for issuance at any one time under
this Plan shall not exceed ten percent (10%) of the Outstanding Issue at any
point in time;
no Option shall be granted which could, under the terms of this Plan and any
other share option, share option plan or share purchase plan of the Corporation
or any of its Affiliates, result in a Participant acquiring under such plans
more than 5% of the issued and outstanding Shares.
3.Exercise Price
At the time the Corporation grants an Option, the Corporation shall fix the
Exercise Price of such Option at the time of such grant at the Corporation's
sole and absolute discretion.
4.No Payment on Grant
No payment to the Corporation shall be required or made on the grant of an
Option.
5.Options Record
The grant of an Option shall be evidenced by the delivery by the Corporation to
the Participant, within 30 days of the Date of Grant, of an Options Record
Excerpt setting out the terms of such granted Option.
6.Changes in Shares
If the Shares are subdivided, consolidated, converted or reclassified or the
number of Shares varies as a result of a stock dividend or of an increase or
reduction of the share capital of Altera, the Corporation may adjust one or more
of:
1.
the number or class or series of Shares that may be subject to Options at any
particular time;

2.
the number or class or series of Shares that are subject to outstanding Options;
and

3.
the Exercise Price of outstanding Options, in such manner as the Corporation
considers appropriate and proportionate in the circumstances.

Upon notice to a Participant of an adjustment made in accordance with this
Section 4.6, the Corporation shall deliver to the Participant an updated Options
Record Excerpt reflecting such adjustment.
5
Exercise of Options

1.Subject to any policies adopted by Altera or any of its Affiliates, including
the Corporation, regarding trading by insiders or employees of Altera or any of
its Affiliates, including the Corporation, as the case may be, a Participant may
exercise an Option in whole or in part at any time after the Option vests in
accordance with this Plan including the vesting terms set out in the Options
Record.
2.Subject to Section 5.1 and the Option terms set out in the Options Record, an
Option may be exercised by a Participant, or as provided for in Section 12.3
hereof in the case of death of a Participant or during any period in which a
Participant lacks capacity, by such Participant's heirs, executors,
administrators or personal representatives, at the applicable times and in the
applicable amounts by delivering to the Corporation written notice of exercise
of such Option in the form attached hereto as Schedule B, together with payment
in full of the Exercise Price for all Shares in respect of which the Option is
being exercised.
3.Upon any such exercise of an Option, Altera shall cause the registrar and
transfer agent of




--------------------------------------------------------------------------------




Altera to deliver to the Participant exercising such Option, or his or her
personal representative in the case of the death of such Participant as
contemplated in Section 12.3 (or as such Participant or his or her personal
representative may otherwise direct in the written notice of exercise), evidence
of the registration of the Shares in respect of which such Option was duly
exercised as required hereunder (including payment in full of the applicable
Exercise Price) in the name of the Participant or his or her personal
representative (or as otherwise directed in the written notice of exercise),
representing in the aggregate such number of Shares as such Participant or his
or her personal representative shall have then paid for.
4.The Option shall be deemed to have been exercised upon actual receipt by the
Corporation of the written notice of exercise, and payment in full of the
Exercise Price for such Shares to Altera. Upon exercise, an Option shall be
cancelled unless it is only exercised in part.
5.Notwithstanding any other provision of this Plan, the Corporation may at any
time, by notice in writing to a Participant, in connection with:
(a)
any proposed sale or conveyance of all or substantially all of the property and
assets of the Corporation or any of its Affiliates, including but not limited to
a sale of the shares in the Corporation or any of its Affiliates or dissolution,
liquidation or winding-up of the Corporation or any of its Affiliates;

(b)
any proposed merger, amalgamation or other form of corporate reorganization of
the Corporation or any of its Affiliates; or

(c)
any transaction or arrangement entered into by the Corporation or any of its
Affiliates which would have a similar effect as the transactions referred to in
(a) or(b) above.

(in each case, a “Proposed Transaction”) require the Participant to accept
termination in accordance with Section 5.6 within a prescribed period (the
“Prescribed Period”) set out in said notice.
6.Upon receipt of notice in writing from the Corporation under Section 5.5 and
unless limited by Section 5.7, the Participant shall, within the Prescribed
Period, elect by notice in writing to the Corporation to accept termination of
the Option by either:
(a)
subscribing and paying for all of the Shares then remaining unsubscribed for
under an Option that has vested or would otherwise then be exercisable for all
the Shares subject to the Option; or

(b)
effect a “cashless exercise”, by applying a portion of the Participant's
proceeds from the closing of the Proposed Transaction to the Exercise Price
payable by that Participant for the exercise of his or her vested Options, and
as applicable, issuing the balance of the shares or paying the balance of the
proceeds to the Participant; and

exchange unvested Options or any portion of them for options to purchase shares
in the capital of the acquirer or any corporation that results from
amalgamation, merger, or similar transaction involving the Corporation or any of
its Affiliates (vested or unvested) made in connection with the Proposed
Transaction on an 'in the money basis' attributable to such unvested Options at
the then prevailing subscription price of the shares or adjusted if and to the
extent that the Corporation considers it to be equitable and appropriate.
7.In any notice of election given by the Corporation under Section 5.5, the
Corporation shall have the right to provide, among other things, that:
(a)
Altera shall only complete the issuance of any Shares subscribed for by the
Participant;

(b)
the Participant shall be required to exercise a “cashless exercise” by applying
a portion of the Participant's proceeds from the closing of the Proposed
Transaction, if any, to the Exercise Price payable by that Participant for the
exercise of his or her vested Options and issue the balance of the proceeds
attributable to said vested Options to the Participant immediately prior to or
contemporaneously with the completion of the





--------------------------------------------------------------------------------




Proposed Transaction;
(c)
the Corporation may at its absolute discretion agree to compensate Participants
from the proceeds of a Proposed Transaction for any unvested Options or any
portion thereof by exchanging options to purchase shares in the capital of the
acquirer or any corporation (vested or unvested) made in connection with the
Proposed Transaction on an 'in the money basis' at the then prevailing
subscription price of the shares or adjusted if and to the extent that the
Corporation considers it to be equitable and appropriate or by such other means
as the Corporation considers equitable and appropriate; and

(d)
in the event that the Corporation in good faith determines that the Proposed
Transaction will not be completed, the notice of election of the Participant
given under Section 5.6 be terminated, and in such event (i) any cash paid by
the Participant to Altera will be returned to the Participant or (ii) any cash
paid by the Corporation or any of its Affiliates to the Participant will be
immediately returned to the Corporation or such Affiliate thereof and in either
case the Option shall thereafter continue to be exercisable by the Participant
in accordance with its terms.

8.in the event the Participant has not elected within the Prescribed Period to
subscribe for Shares pursuant to Section 5.6(a) or receive a payment of shares
or cash pursuant to Section 5.6(b) under the Option, or has not paid for Shares
he or she has elected to subscribe for or if the Corporation has not exercised
its right to proceed under Section 5.7(b) herein, the Participant will be deemed
to have elected to receive such payment for its Option pursuant to Section
5.6(b).
9.If the Participant has elected or is deemed to have elected to receive payment
in cash, and if no cash payment would be made pursuant to Section 5.6(b) because
the relevant value or trading price determined under Section 5.6(b) is less than
the applicable Exercise Price, then the Option will be deemed to have terminated
at the end of the Prescribed Period, and the Corporation shall have no further
obligations to the Participant with respect thereto.
10.For the purposes of this entire Section 5, the term “date of completion”
means the date on which the sale, conveyance, corporate reorganization,
acquisition or redemption contemplated by this entire Section 5 takes effect.
11.The provisions of Section 5.6 requiring the Participant to make an election
to exercise the Option shall only be invoked with respect to all Participants
generally and not with respect to one or more of the Participants and not other
Participants. Upon the subscription and payment for Shares by the Participant or
the payment of cash to the Participant by the Corporation or any of its
Affiliates or the deemed termination of the Option under Section 5.9, all rights
of the Participant under the Option will terminate.
12.Subject to Section 5.5 and 5.6, if Altera enters into, and is continued or
survives as a result of any arrangement, amalgamation, merger or other similar
transaction with one or more other companies or corporations, then and in each
such case and to the extent that the Corporation considers it to be equitable
and appropriate in its sole and absolute discretion, each Option granted
hereunder may extend to cover the number, class and kind of shares or other
obligations to which the Participant would have been entitled had the Option
been fully exercised immediately prior to the date such amalgamation or merger
becomes effective (whether or not such Option would otherwise have been fully
exercisable) and the then prevailing subscription price of the shares or other
obligations so covered shall be correspondingly adjusted if and to the extent
that the Corporation considers it to be equitable and appropriate.
6
Vesting of Options

1.The vesting conditions of Options granted under this Plan are set out in the
Options Record.
2.Notwithstanding the vesting period(s) set forth in the Options Record, in the
event Altera, any of its Affiliates and/or their respective shareholders, as the
case may be, receive or accept an offer




--------------------------------------------------------------------------------




to acquire the shares or substantially all of the assets of Altera or such
Affiliate thereof, whether effected through an acquisition for cash or
securities, and whether structured as a purchase, amalgamation, merger, or
otherwise, the Corporation may, in its sole discretion, deal with the vesting of
Options granted under this Plan in the manner that is equitable and appropriate
in light of the circumstances of the such transaction.
7
Death or Long-Term Disability of Participant

If the employment of a Participant ends by death, or if such Participant is
permanently disabled and receiving long-term disability benefits then:
1.
Any vested Option held by the Participant at the time of such event is
exercisable for 180 days after such event;

2
Any unvested Option held by the Participant at the time of such event is
cancelled; and

3.
The Corporation may permit, at its sole and absolute discretion, the exercise of
an Option even though the Option had not vested at the time of the event under
this Section 7 of this Plan.

8
Termination of Employment other than For Cause

If the employment of a Participant terminates for any reason other than for
death, disability or Cause then:
1.
Any vested Option held by the Participant at the time of such termination is
exercisable for 30 days after such event; and

2.
Any unvested Option held by the Participant at the time of the event is
cancelled; and

3.
The Corporation may permit, at its sole and absolute discretion, the exercise of
an Option even though the Option had not vested at the time of termination under
this Section 8 of this Plan

9
Termination of Employment for Cause

Any vested or unvested Option held by the Participant at the time of termination
for Cause are immediately forfeited and cancelled, without any further act on
the part of the Corporation and without any consideration thereof to the
Participant.
10
Order of Exercise

A Participant may exercise vested Options in any order in which they are
received, regardless of the Date of Grant of the Options.
11
Termination of Option

1.Expiration of Exercise Period
Options shall expire on the date specified in the Options Record or on the date
specified in Sections 7, 8, 9 or 11.2 as applicable and, in any event, the term
of an Option shall not exceed six (6) years from the Original Grant Date as set
out in the Options Record unless otherwise extended by the Corporation.
2.Bankrupt Participant
If a Participant becomes insolvent or bankrupt within the meaning of the
Bankruptcy and Insolvency Act (Canada) or any other applicable bankruptcy or
insolvency legislation, any unexercised Option and any unvested Option held by
such Participant shall immediately terminate and cease to be exercisable,
without any further act on the part of the Corporation




--------------------------------------------------------------------------------




and without any consideration thereof to the Participant or its bankrupt estate.
12
General

1.Delivery of Shares
Any Shares to be issued to a Participant pursuant to the exercise of an Option
shall be issued not later than 30 days after the date of exercise of the Option
provided payment in full is received by Altera.
2.Consents
Any issue of Shares under this Plan shall be subject to applicable law and prior
receipt of all necessary or appropriate consents, if any, of any governmental or
regulatory authorities or agencies.
3.Option Not Transferable
1.
No Option shall be assignable or transferable by a Participant and any purported
assignment or transfer of an Option shall be void and shall render the Option
void, provided that in the event of death of a Participant, such Participant's
legal personal representative may exercise the Participant's Option in
accordance with Section 12.3(2)

2.
In the event that a Participant should die at any time during the term of such
Participant's Option, the Option may then be exercised by his or her legal
personal representative, to the same extent as if the Participant was alive
subject to the terms of such Options set out in the Options Record and Section 7
hereof.

3.
Except as specifically provided in the foregoing sentence, no Option and none of
the rights and privileges thereby conferred shall be transferred, assigned,
pledged, hypothecated in any way or made the subject of any security of any kind
whatever (whether by operation of law or otherwise), and no Option and none of
the rights and privileges thereby conferred shall be subject to execution,
attachment or similar process. Upon any attempt by a Participant to so transfer,
assign, pledge, hypothecate, make subject to a security or otherwise dispose of
an Option or any of the rights and privileges thereby conferred contrary to the
provisions hereof, or upon the levy of any execution, attachment or similar
process upon an Option or any of the rights and privileges thereby conferred,
the Option and such rights and privileges shall immediately, be void, terminate
without any consideration thereof to the Participant and cease to be
exercisable.

4.Administration
This Plan shall be administered by the Corporation, which may prescribe rules
and regulations respecting this Plan. Unless otherwise specified. the
Corporation has the exclusive authority to interpret and construe this Plan and
to determine all questions respecting this Plan or any Option. Any such
interpretation, construction or determination shall be final, binding and
conclusive for all purposes in respect of all persons affected thereby. The
Corporation may take such other actions as it considers necessary or desirable
in respect of this Plan.
5.Incapacity
If a person to whom Shares are to be delivered or a payment made under this Plan
is a minor or is physically or mentally incapable of giving a valid receipt,
delivery or payment may instead be made to a person having the legal care or
custody of the person to whom delivery or payment is to be made and any such
delivery or payment constitutes a complete discharge of the obligation to make
such delivery or payment. Any delivery or payment so made shall be deemed to be
a delivery or payment made to the person entitled to such delivery or payment.




--------------------------------------------------------------------------------




Once such delivery or payment is made, no further claim may be made in respect
of such delivery or payment by any person whatsoever against: (a) Altera; (b)
any of Altera's Affiliates including the Corporation; (c) Altera's or any of its
Affiliates' directors, officers, employees or agents, or (d) this Plan.
6.Amendment and Termination
Subject to the rules and policies of the Exchange, the Corporation may at any
time by resolution amend, suspend or terminate this Plan in any manner
whatsoever, except that no such amendment, suspension or termination shall
adversely affect the terms of any Option previously granted and not yet
exercised or expired, without the written consent of the affected Participants.
7.Approvals
This Plan and any amendments hereto shall be subject to the approval of the
Corporation and any other approvals required by applicable law, regulation or
the Exchange. Any Option granted prior to receipt of any such approval shall be
conditional upon such approval being given and no Option may be exercised until
such approval is given. Notwithstanding any other term of this Plan, neither
Altera, nor any of its Affiliates including the Corporation, is obliged to take
any action or to refrain from taking any action if such action (or refraining
there from) would result in a breach of any applicable law, regulation,
judgment, directive, rule, consent, approval, authorization, guideline, order or
policy of any governmental or other regulatory authority.
8.No Fractional Shares
Under no circumstances shall Altera be obliged to issue any fractional Shares
upon the exercise of an Option. To the extent that a Participant would otherwise
have been entitled to receive, on the exercise or partial exercise of an Option,
a fraction of a Share in any year, the Option shall be cancelled with respect to
such fraction with no consideration thereof to the Participant.
9.Withholding
Whenever Altera proposes or is required to issue or transfer Shares pursuant to
an Option, Altera shall have the right to cause the Corporation to withhold from
salary payments or to require the recipient of such Shares to remit to the
Corporation, an amount sufficient to satisfy any federal, provincial, state
and/or local withholding tax requirements prior to the issuance of the Shares.
Whenever under this Plan payments are to be made in cash, such payments shall be
net of an amount sufficient to satisfy any federal, provincial, state and/or
local withholding tax requirements.




